                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 MATTHEW GUESS                                                                        PLAINTIFF

 v.                                    Civil No. 2:19-CV-02090

 MCBROOM, WILLIAM HOLLENBECK,                                                     DEFENDANTS
 and DOE JAIL ADMINISTRATOR


                                    OPINION AND ORDER

        Plaintiff proceeds in this matter pro se and in forma pauperis pursuant to 42 U.S.C. § 1983.

Currently before the Court is Plaintiff’s failure to provide an Amended Complaint and to prosecute

this case.

                                        I. BACKGROUND

        Plaintiff filed his Complaint in the Eastern District of Arkansas on July 12, 2019. (ECF

No. 2). It was transferred to this District on July 15, 2019. (ECF No. 4, 5). On July 16, 2019, the

Court entered Orders directing Plaintiff to provide a completed IFP application and an Amended

Complaint by August 6, 2019. In both Orders, Plaintiff was advised that his case would be subject

to dismissal if he failed to submit the documents by the deadline. (ECF No. 7, 8). Plaintiff

provided an IFP application on July 29, 2019, and was granted IFP status. (ECF No. 9, 10).

Plaintiff has not, however, submitted an Amended Complaint, and has not otherwise

communicated with the Court concerning his Amended Complaint.

                                     II. LEGAL STANDARD

        Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The local rules state in pertinent part:


                                                  1
       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently. .
       . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal Rules
       of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that

the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule

41(b), a district court has the power to dismiss an action based on “the plaintiff’s failure to comply

with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

                                         III. ANALYSIS

       Plaintiff has failed to comply with a Court Order. Plaintiff has failed to prosecute this

matter. Accordingly, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2)

Plaintiff’s Complaint should be dismissed without prejudice for failure to comply with the Court’s

Local Rules and Orders and failure to prosecute this case.

       IT IS SO ORDERED this 19th day of August 2019.


                                                              /s/P. K. Holmes, III
                                                              P. K. HOLMES, III
                                                              CHIEF U.S. DISTRICT JUDGE




                                                  2
